DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/23/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0110836 to Fork.
	Regarding claims 1-12 and 25, the limitation that the co-extrusion die is configured to produce a multilayer extrusion comprising component layers of an electrochemical cell is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP §2111.02, 2112.01 and 2114-2115. Specifically, several of the limitations are drawn to the material worked upon by the co-extrusion die, such as components of an electrochemical cell, first and second metallic inks, and a polymer ink. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
The examiner does not consider the claim, drawn to a co-extrusion die, to be positively reciting an electrochemical cell and/or its component layers. Further, the limitation that the plurality of inlet ports are configured to receive a plurality of pressurized fluids, those fluids comprising a first metallic ink, a second metallic ink, and a polymeric ink is an intended use limitation, and the claim is not interpreted to positively recite these inks. The plurality of channels are interpreted to be capable of transport and shaping fluids in the claimed way, and the limitation that the adjustment of the pressure of the plurality of pressurized fluids by the plurality of pumps to control a thickness of a respective layer within the merge section such that a subsequently formed layer in the merge section forces a previously formed layer into a smaller dimension in a laminar fashion is an intended use limitation applied to the die itself. Finally, the recitation that the outlet port is configured to output a multilayer extrusion onto a substrate of the electrochemical cell is not interpreted as a positive recitation of a substrate, only that the outlet port of the die is capable of outputting an extrusion onto a substrate.
	Fork teaches a co-extrusion die configured to produce a multilayer extrusion comprising component layers of an electrochemical cell (the die of Fig. 13, ¶0075, is specifically recited as being capable of producing layers of an electrochemical cell shown in Fig. 16, ¶0077, 0078), the die comprising
a plurality of inlet ports (identified in Marked-up Fig. 13 below; ¶0075: “layers above and below may contain filling orifices”) configured to receive a plurality of pressurized fluids, wherein each inlet port can be configured to receive a metallic ink or polymeric ink (see discussion of ¶0074 regarding vertically layered metallization fluids; also ¶0027, 0035, 0036, 0045)
a plurality of channels comprising a first channel oriented along a longitudinal axis of the die (labeled in Marked-up Fig. 13) and a plurality of additional channels 122 each oriented at a right angle to the longitudinal axis of the die, the plurality of additional channels arranged in a staggered arrangement along the longitudinal axis of the die, and each of the plurality of channels comprising an outlet (¶0080, 0081)
the plurality of channels configured to separately transport and shape the plurality of fluids from the plurality of inlet ports to a merge section (Marked-up Fig. 13) situated at the outlets of the plurality of channels, such that the plurality of fluids flow in contact together in the merge section in a stepwise manner and in accordance with the staggered arrangement to form the multilayer extrusion (Fig. 13 does not specifically illustrate a plurality of fluids flowing in contact together; however, a skilled artisan would understand that the fluid flow is intended to be similar to that shown in Fig. 15, ¶0076, ¶0082)
an output port (Marked-up Fig. 13) fluidically coupled to the merge section, the output port configured to output the multilayer extrusion onto a substrate of the electrochemical cell (substrate not included in Fig. 13; however a skilled artisan would understand the die can output onto a substrate such as shown in Fig. 15, ¶0076)
the die fluidically coupled to a plurality of pumps each separately coupled to a respective one of the plurality of inlet ports for pressurizing a respective one of the plurality of pressurized fluids (¶0073: “One way to avoid uneven flows from a dispense nozzle with multiple outputs (such as the applicator of FIG. 9) is to drive each output from a separate fluid pump.”).
Fork teaches that the shape of deposition of a fluid a channel of the plurality of channels is influenced by a pressure in the channel [¶0027: “The materials are dispensed to create one or more variously shaped entities (e.g., continuous, multi-sectional, rectangular, triangular, irregular, etc.) on the substrate 14. Suitable entities include, but are not limited to, a bead, a point, a track, a pipe, a frame, a rail, a rod, a seal, a volume within a void, etc. The shape of the entity can be defined through at least one of the shapes of the one or more dispensing openings 16, the structure within the applicator 12 (e.g., channels), characteristics of the materials (e.g., viscosity, etc.), and the extrusion technique (e.g., flow rate, pressure, temperature, etc.).”]. 
Further the thickness of a fluid out of a channel can be determined by controlling a pressure in the channel [“These rates also determine a thickness and/or an average thickness of the extruded material. Typically, these rates are set based at least in part on one or more of the application, the materials, and/or the substrate 14. For example, these rates may be set to minimize separation between adjacent materials and/or deviations from desired dimensions….Flow can also be controlled through controlling a pressure, temperature, etc. of the applicator 12 and/or the substrate 14 to achieve the desired flow properties of the material being extruded.”; ¶0059: “the pressure of the materials can be suitably adjusted to effectuate the flow speed”; ]. Further, the pressure of a channel is a critical, variable, parameter for determining a thickness of fluid dispensed by the channel (Table 2, ¶0084, 0085). 
The fluid from a channel can be pushed or puled under laminar flow within a die [¶0028: “By way of example, multiple materials (e.g., with a viscosity from about 1 centipoise (cP) to about several hundred thousand cP) can be pushed and/or pulled through the applicator 12 and dispensed together to produce one or more structured layers of the materials on the substrate 14. The multiple materials can be pushed and/or pulled through the applicator 12 under laminar flow in order to mitigate mixing of the materials.”; also ¶0057]. Fork teaches that the change of dimension of a fluid at a merge section within the die can be accommodated by design of the channel (¶0030, 0051). 
Based on Fork’s teachings, a skilled artisan would understand that the plurality of pumps can be configured to adjust a pressure of the plurality of pressurized fluids to control a thickness of each layer within the merge section such that a subsequently formed layer in the merge section forces a previously formed layer into a smaller dimension in a laminar fashion. 


[AltContent: textbox (inlet ports)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (output port)][AltContent: arrow][AltContent: oval][AltContent: textbox (merge section)][AltContent: textbox (outlets)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (first channel)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    90
    289
    media_image1.png
    Greyscale


	While the embodiment of Fig. 13 does not specifically include a plurality of inlet ports, channels, and outlets sufficient to receive three inks as claimed, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form at least an additional inlet port, channel, and outlet because Fork teaches that the number of such elements is variable depending upon the desired extrusion (see discussion of embodiment of Fig. 11 in ¶0074 or fuel cell production in ¶0078-0083). Further, Fork teaches a multilayer extrusions capable of being manipulated by the die the include polymeric membrane layers and/or metallic layers.
Per claim 2, modified-Fork teaches the limitations of claim 1. The limitations that the multilayer
extrusion defines layers of a membrane electrode assembly (MEA), that the first and second metallic
layers define first and second electrode layers of the MEA, and that the substrate comprises a gas
diffusion layer are further recitations of the material or article worked upon by a structure, and are thus
intended use limitations. The previously cited passages confirm that Fork’s die is capable of manipulating inks to form layers of a membrane electrode assembly (Ibid.). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 2.
Per claim 3, modified-Fork teaches the limitations of claim 2. Fork teaches that the plurality of inlets can be varied according to the desired function (Figs. 18-20, ¶0038, 0040), and therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form five inlets, five channels, and a merge section to accommodate five layers of fluid because it would have merely required a duplication of parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Additionally, Fork teaches that the die of that invention can be configured to manipulate fluids to form porous layers (¶0078, 0079). A skilled artisan would understand that Fork’s die is capable of being configured to receive a first microporous layer ink and a second microporous layer ink in the plurality of inlets, to separately transport the plurality of fluids including the first microporous layer ink and the second microporous layer ink to the merge section using the plurality of channels, so that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising, in order, a first microporous layer, the first electrode layer, the polymeric membrane layer, the second electrode layer, and a second microporous layer.
Per claim 4, modified-Fork teaches the limitations of claim 1. The limitations that the multilayer extrusion defines layers of a proton exchange membrane (PEM), that the first and second metallic layers are configured to have low hydrogen permeability sufficient to reduce an amount of hydrogen crossover at the polymeric membrane layer relative the PEM devoid of the first and second metallic layers are further recitations of the material or article worked upon by a structure, and are thus intended use limitations. The previously cited passages confirm that Fork’s die is capable of manipulating inks to form porous, permeable layers (¶0078). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 4.
Per claim 5, modified-Fork teaches the limitations of claim 4. Fork teaches that the plurality of inlets can be varied according to the desired function (Figs. 18-20, ¶0038, 0040), and therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form five inlets, five channels, and a merge section to accommodate five layers of fluid because it would have merely required a duplication of parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Additionally, Fork teaches that the die of that invention can be configured to manipulate fluids to form metallic layers (¶0074, 0076). A skilled artisan would understand that Fork’s die is capable of being configured to receive a first electrode ink and a second electrode ink in the plurality of inlet ports, to separately transport the plurality of fluids including the first and second electrode inks from the plurality of inlet ports to the merge section, such that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising a PEM disposed between and in contact with the first and second metallic layers, a first electrode layer in contact with the first metallic layer, and a second electrode layer in contact with the second metallic layer.
Per claim 6, modified-Fork teaches the limitations of claim 1. The limitations that the multilayer extrusion defines layers of a battery, that polymeric membrane defines a polymeric separator of a battery, that the first and second metallic layers define first and second electrodes of the battery, and that the substrate comprises a current collector are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
The previously cited passages confirm that Fork’s die is capable of manipulating inks to form layers of a battery (¶0041, 0077). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 6.
Per claim 7, modified-Fork teaches the limitations of claim 1. Fork teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a plurality of inlet ports, inlets, channels, and a merge section to accommodate a particular function because it would have merely required a duplication of parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Additionally, Fork teaches that the die of that invention can be configured to manipulate metallic inks to form electrode layers (¶0074, 0076). A skilled artisan would understand that Fork’s die is capable of being configured to receive a plurality of graded first metallic inks having different electrode material loading, a plurality of channels to separately transport the plurality of fluids including the plurality of graded first metallic inks, so that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising the polymeric membrane layer disposed between a second electrode layer and a plurality of graded first electrode layers.
Per claim 8, modified-Fork teaches the limitations of claim 7. The limitations that the plurality of graded first electrode layers are situated relative to the polymeric membrane layer in an order based on
electrode material loading, such that a graded first electrode layer with highest electrode material
loading is closest to the polymeric membrane layer and a graded first electrode layer with lower
electrode material loading is furthest away from the polymeric membrane layer are further recitations
of the material or article worked upon by a structure, and are thus intended use limitations.
Fork teaches that the die of that invention can be configured to manipulate fluids to form electrode layers (¶0074, 0076). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 8.
Per claim 9, modified-Fork teaches the limitations of claim 8. As noted above, it is obvious to form the die with a plurality of channels and inlet ports according to a desired function. A skilled artisan would understand that the co-extrusion die is capable of manipulating three graded first metallic inks as claimed in claim 8.
Per claim 10, modified-Fork teaches the limitations of claim 7. Fork teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a plurality of inlet ports, inlets, channels, and a merge section to accommodate a particular function because it would have merely required a duplication of parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Additionally, Fork teaches that the die of that invention can be configured to manipulate metallic inks to form electrode layers (¶0074, 0076). A skilled artisan would understand that Fork’s die is capable of being configured to receive a plurality of graded second metallic inks having different electrode material loading, a plurality of channels to separately transport the plurality of fluids including the plurality of graded second metallic inks, so that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising the polymeric membrane layer disposed between a plurality of graded first electrode layers and a plurality of graded first electrode layers.
Per claim 11, modified-Fork teaches the limitations of claim 10. The limitations that the plurality of graded second electrode layers are situated relative to the polymeric membrane layer in an order based on electrode material loading, such that a graded second electrode layer with highest electrode material loading is closest to the polymeric membrane layer and a graded second electrode layer with lowest electrode material loading is furthest away from the polymeric membrane layer are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
Fork teaches that the die of that invention can be configured to manipulate fluids to form electrode layers (¶0074, 0076). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 11.
Per claim 12, modified-Fork teaches the limitations of claim 11. As noted above, it is obvious to form the die with a plurality of channels and inlet ports according to a desired function. A skilled artisan would understand that the co-extrusion die is capable of manipulating three graded second metallic inks as claimed in claim 11.
Per claim 25, modified-Fork teaches the limitations of claim 1. The plurality of channels are spaced apart along a longitudinal axis of the merge section such that the plurality of fluids flow in contact together in the merge section in a specified order to form the multilayer extrusion (see previously cited passages and reasoning).
Regarding claims 13-16 and 26, the limitation that the co-extrusion die is configured to produce a multilayer extrusion comprising layers of an electrochemical cell is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP §2111.02, 2112.01 and 2114-2115. Specifically, several of the limitations are drawn to the material worked upon by the co-extrusion die, such as components of an electrochemical cell, polymeric ink, a first microporous layer ink, a second microporous layer ink, a plurality of graded first electrode inks having different electrode material loading, and a plurality of graded second electrode inks having different electrode material loading. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
The examiner does not consider the claim, drawn to a co-extrusion die, to be positively reciting an electrochemical cell and/or its layers. Further, the limitation that the plurality of inlet ports are configured to receive a plurality of pressurized fluids, those fluids comprising a polymeric ink, a first microporous layer ink, a second microporous layer ink, a plurality of graded first electrode inks having different electrode material loading, and a plurality of graded second electrode inks having different electrode material loading is an intended use limitation, and the claim is not interpreted to positively recite these inks. The plurality of channels are interpreted to be capable of transport and shaping fluids in the claimed way, and the limitation that the adjustment of the pressure of the plurality of pressurized fluids by the plurality of pumps to control a thickness of a respective layer within the merge section such that a subsequently formed layer in the merge section forces a previously formed layer into a smaller dimension in a laminar fashion is an intended use limitation applied to the die itself. Finally, the recitation that the outlet port is configured to output a multilayer extrusion onto a substrate of the electrochemical cell is not interpreted as a positive recitation of a substrate, only that the outlet port of the die is capable of outputting an extrusion onto a substrate.
	Fork teaches a co-extrusion die configured to produce a multilayer extrusion comprising component layers of an electrochemical cell (the die of Fig. 13, ¶0075, is specifically recited as being capable of producing layers of an electrochemical cell shown in Fig. 16, ¶0077, 0078), the die comprising
a plurality of inlet ports (identified in Marked-up Fig. 13 below; ¶0075: “layers above and below may contain filling orifices”) configured to receive a plurality of pressurized fluids, wherein each inlet port can be configured to receive a polymeric ink, porous layer ink, or electrode ink (see discussion of ¶0074 regarding vertically layered metallization fluids; also ¶0027, 0035, 0036, 0045)
a plurality of channels comprising a first channel oriented along a longitudinal axis of the die (labeled in Marked-up Fig. 13) and a plurality of additional channels 122 each oriented at a right angle to the longitudinal axis of the die, the plurality of additional channels arranged in a staggered arrangement along the longitudinal axis of the die, and each of the plurality of channels comprising an outlet (¶0080, 0081)
the plurality of channels configured to separately transport and shape the plurality of fluids from the plurality of inlet ports to a merge section (Marked-up Fig. 13) situated at the outlets of the plurality of channels, such that the plurality of fluids flow in contact together in the merge section in a stepwise manner and in accordance with the staggered arrangement to form the multilayer extrusion (Fig. 13 does not specifically illustrate a plurality of fluids flowing in contact together; however, a skilled artisan would understand that the fluid flow is intended to be similar to that shown in Fig. 15, ¶0076, ¶0082)
an output port (Marked-up Fig. 13) fluidically coupled to the merge section, the output port configured to output the multilayer extrusion onto a substrate of the electrochemical cell (substrate not included in Fig. 13; however a skilled artisan would understand the die can output onto a substrate such as shown in Fig. 15, ¶0076)
the die fluidically coupled to a plurality of pumps each separately coupled to a respective one of the plurality of inlet ports for pressurizing a respective one of the plurality of pressurized fluids (¶0073: “One way to avoid uneven flows from a dispense nozzle with multiple outputs (such as the applicator of FIG. 9) is to drive each output from a separate fluid pump.”).
Fork teaches that the shape of deposition of a fluid a channel of the plurality of channels is influenced by a pressure in the channel [¶0027: “The materials are dispensed to create one or more variously shaped entities (e.g., continuous, multi-sectional, rectangular, triangular, irregular, etc.) on the substrate 14. Suitable entities include, but are not limited to, a bead, a point, a track, a pipe, a frame, a rail, a rod, a seal, a volume within a void, etc. The shape of the entity can be defined through at least one of the shapes of the one or more dispensing openings 16, the structure within the applicator 12 (e.g., channels), characteristics of the materials (e.g., viscosity, etc.), and the extrusion technique (e.g., flow rate, pressure, temperature, etc.).”]. 
Further the thickness of a fluid out of a channel can be determined by controlling a pressure in the channel [“These rates also determine a thickness and/or an average thickness of the extruded material. Typically, these rates are set based at least in part on one or more of the application, the materials, and/or the substrate 14. For example, these rates may be set to minimize separation between adjacent materials and/or deviations from desired dimensions….Flow can also be controlled through controlling a pressure, temperature, etc. of the applicator 12 and/or the substrate 14 to achieve the desired flow properties of the material being extruded.”; ¶0059: “the pressure of the materials can be suitably adjusted to effectuate the flow speed”; ]. Further, the pressure of a channel is a critical, variable, parameter for determining a thickness of fluid dispensed by the channel (Table 2, ¶0084, 0085). 
The fluid from a channel can be pushed or pulled under laminar flow within a die [¶0028: “By way of example, multiple materials (e.g., with a viscosity from about 1 centipoise (cP) to about several hundred thousand cP) can be pushed and/or pulled through the applicator 12 and dispensed together to produce one or more structured layers of the materials on the substrate 14. The multiple materials can be pushed and/or pulled through the applicator 12 under laminar flow in order to mitigate mixing of the materials.”; also ¶0057]. Fork teaches that the change of dimension of a fluid at a merge section within the die can be accommodated by design of the channel (¶0030, 0051). 
Based on Fork’s teachings, a skilled artisan would understand that the plurality of pumps can be configured to adjust a pressure of the plurality of pressurized fluids to control a thickness of each layer within the merge section such that a subsequently formed layer in the merge section forces a previously formed layer into a smaller dimension in a laminar fashion. 


[AltContent: textbox (inlet ports)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (output port)][AltContent: arrow][AltContent: oval][AltContent: textbox (merge section)][AltContent: textbox (outlets)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (first channel)][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    90
    289
    media_image1.png
    Greyscale


	While the embodiment of Fig. 13 does not specifically include a plurality of inlet ports, channels, and outlets sufficient to receive the plurality of inks as claimed, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form additional inlet ports, channels, and outlets because Fork teaches that the number of such elements is variable depending upon the desired extrusion (see discussion of embodiment of Fig. 11 in ¶0074 or fuel cell production in ¶0078-0083). Further, Fork teaches a multilayer extrusions capable of being manipulated by the die include polymeric membrane layers, porous layers, and electrode layers. Therefore a skilled artisan would understand that modified-Fork’s die is capable of being configured to receive a polymeric ink, a first/second microporous layer ink, and a plurality of graded first/second electrode inks having different electrode material loading, as well as a plurality of channels to separately transport the plurality of fluids, so that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising, in order, a first microporous layer, a plurality of graded first electrode layers, a polymeric membrane layer, a plurality of graded second electrode layers, and a second microporous layers.
Per claim 14, modified-Fork teaches the limitations of claim 13. The limitations that the plurality of graded first/second electrode layers are situated relative to the polymeric membrane layer in an order based on electrode material loading, such that a graded first/second electrode layer with highest electrode material loading is closest to the polymeric membrane layer and a graded first/second electrode layer with lowest electrode material loading is furthest away from the polymeric membrane layer are further recitations of the material or article worked upon by a structure, and are thus intended use limitations.
Fork teaches that the die of that invention can be configured to manipulate fluids to form electrode layers (¶0074, 0076). A skilled artisan would understand that the co-extrusion die is capable of functioning as claimed in claim 14.
Per claim 15, modified-Fork teaches the limitations of claim 14. As noted above, it is obvious to form the die with a plurality of channels and inlet ports according to a desired function. A skilled artisan would understand that the co-extrusion die is capable of manipulating three graded first/second metallic inks as claimed in claim 15.
Per claim 16, modified-Fork teaches the limitations of claim 13. The limitations that the multilayer extrusion defines layers of a proton exchange membrane (PEM), that the first and second metallic layers are configured to have low hydrogen permeability sufficient to reduce an amount of hydrogen crossover at the polymeric membrane layer relative the PEM devoid of the first and second metallic layers are further recitations of the material or article worked upon by a structure, and are thus intended use limitations. The previously cited passages confirm that Fork’s die is capable of manipulating inks to form porous, permeable layers (¶0078)..
Fork teaches that the plurality of inlets can be varied according to the desired function (Figs. 18-20, ¶0038, 0040), and therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the number of inlets and channels necessary to accommodate a first/second metallic ink in addition to the fluids above because it would have merely required a duplication of parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Additionally, Fork teaches that the die of that invention can be configured to manipulate fluids to form metallic layers (¶0074, 0076). A skilled artisan would understand that Fork’s die is capable of being configured to receive a first electrode ink and a second electrode ink in the plurality of inlet ports, to separately transport the plurality of fluids including the first and second electrode inks from the plurality of inlet ports to the merge section, such that the plurality of fluids flow together in the merge section to form the multilayer extrusion comprising a PEM disposed between and in contact with the first and second metallic layers.
Per claim 26, modified-Fork teaches the limitations of claim 13. The plurality of channels are spaced apart along a longitudinal axis of the merge section such that the plurality of fluids flow in contact together in the merge section in a specified order to form the multilayer extrusion (see previously cited passages and reasoning).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 25, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2,761,791.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726